Case: 17-12595   Date Filed: 08/31/2020   Page: 1 of 8



                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 17-12595
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 0:17-cv-60746-WPD



HENRY WILLIAMS,

                                                          Petitioner-Appellant,

                                  versus

DEPARTMENT OF CORRECTIONS,

                                                        Respondent-Appellee.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                            (August 31, 2020)

Before ROSENBAUM, LAGOA, and BRASHER, Circuit Judges.

PER CURIAM:
               Case: 17-12595     Date Filed: 08/31/2020    Page: 2 of 8



      Henry Williams (“Williams”), a Florida prisoner, appeals the district court’s

order sua sponte dismissing his pro se 28 U.S.C. § 2254 petition for writ of habeas

corpus as untimely and, in the alternative, denying his petition on the merits. We

granted a certificate of appealability (“COA”) on whether the district court erred in:

1) sua sponte dismissing Williams’s petition as time-barred and unexcused by

equitable tolling by taking judicial notice of electronic copies of certain state court

records rather than reviewing the official state court record; and 2) alternatively, sua

sponte denying Williams’s claims on the merits by taking judicial notice of

electronic copies of additional state court records rather than reviewing the official

state court record. After the parties’ briefing was completed, we stayed the appellate

proceedings in this case pending our decision in Paez v. Secretary, Florida

Department of Corrections, 947 F.3d 649 (11th Cir. 2020), cert. petition filed, No.

19-8674 (May 13, 2020). Now, with the benefit of that decision and after careful

consideration, we affirm.

I.    FACTUAL AND PROCEDURAL HISTORY

      In April 2017, Williams filed a pro se § 2254 petition for writ of habeas corpus

(the “petition”) in the U.S. District Court for the Southern District of Florida. On

May 19, 2017, the magistrate judge, without requiring a response to the petition,

issued a Report of Magistrate Judge (the “Report and Recommendation”)

recommending that Williams’s petition be dismissed as time barred. In considering


                                           2
                 Case: 17-12595         Date Filed: 08/31/2020        Page: 3 of 8



Williams’s petition, the magistrate judge took judicial notice, pursuant to Federal

Rule of Evidence 201, of online dockets and electronically filed papers from

Williams’s underlying state court criminal proceedings. By separate order, the

magistrate judge made those state court records part of the district court record.

       Williams filed objections to the Report and Recommendation. Williams

challenged the magistrate judge’s analysis but did not dispute the accuracy of the

judicially noticed state court records or ask to be heard on the taking of judicial

notice. Rather, his sole objection was that his § 2254 petition was timely because,

under the mailbox rule, it should have been deemed filed as of April 13, 2017.

       On May 19, 2017, over Williams’s objections, the district court adopted in

part the Report and Recommendation. In doing so, he credited Williams’s claim that

his petition had been filed on April 13, 2017. Relying on the state court records

judicially noticed by the magistrate judge, the district court concluded that

Williams’s petition was time barred, although based on different reasoning than

recommended by the magistrate judge, and dismissed the petition. In particular, the

district judge determined that Williams’s conviction became final on May 8, 2013,

when he failed to file an appeal from his no-contest plea 1 and sentence on his original




       1
        Originally, the district court referred to the plea as a guilty plea, but Williams objected in
his Motion for Rehearing before the district court, noting that it was a no-contest plea. In a
subsequent order, the district court corrected its ruling to reflect that Williams entered a no-contest
plea.
                                                  3
               Case: 17-12595     Date Filed: 08/31/2020    Page: 4 of 8



judgment imposed on April 8, 2013. The district court reasoned that Williams

challenged only his original conviction (listing as grounds for his petition claims

such as ineffective assistance of counsel in advising him to plead guilty and in failing

to file a suppression motion) and raised no claims against his probation revocation,

which occurred after his original conviction became final. Therefore, the statute of

limitations expired on April 8, 2014, since Williams did not appeal the original

conviction. And as a result, the district court explained, even under the mailbox rule,

Williams’s April 13, 2017, filing could not be timely. Alternatively, the district

court denied Williams’s petition on the merits. In reaching its alternative ruling, the

district court took judicial notice of additional electronically-filed papers and

transcripts from Williams’s underlying state court criminal proceedings, which the

district court made part of the record.

      After filing a notice of appeal in this Court, Williams filed a motion for

rehearing in the district court. Notably, Williams’s motion did not dispute the

accuracy of the judicially-noticed state court records relied upon in determining that

his petition was untimely, nor did Williams ask to be heard on the issue of taking

judicial notice. Additionally, Williams’s motion did not dispute the district court’s

conclusion that his petition was time barred or, indeed, make any argument regarding

the timeliness of his petition. The district court denied the motion for rehearing and

specifically noted that that the records it had relied upon had been sent to Williams.


                                           4
               Case: 17-12595     Date Filed: 08/31/2020     Page: 5 of 8



       A judge of this Court subsequently granted Williams a COA, and this appeal

ensued.

II.    STANDARD OF REVIEW

       We review for abuse of discretion a “district court’s decision to take judicial

notice of a fact.” Paez, 947 F.3d at 651. We also review for abuse of discretion “a

district court’s decision to sua sponte raise the statute of limitations.” Id.; accord

Day v. McDonough, 547 U.S. 198, 202 (2006).

III.   ANALYSIS

       On appeal, Williams argues that the district court erred in sua sponte

dismissing his petition as untimely by taking judicial notice of online state court

records and without ordering a response from the respondent, the Department of

Corrections (the “Department”). We find Williams’s argument foreclosed by Paez.

       Regarding the issue of judicial notice, Federal Rule of Evidence 201 permits

a court to “judicially notice a fact that is not subject to reasonable dispute because it

. . . can be accurately and readily determined from sources whose accuracy cannot

reasonably be questioned.” Fed. R. Evid. 201(b)(2). “State court records of an

inmate’s postconviction proceedings generally satisfy this standard.” Paez, 947 F.3d

at 651.

       In Paez, the magistrate judge took judicial notice of dates contained in online

state court dockets for Paez’s state criminal cases in making a sua sponte


                                           5
                  Case: 17-12595       Date Filed: 08/31/2020       Page: 6 of 8



recommendation that Paez’s § 2254 petition for writ of habeas corpus be dismissed

as untimely, and the district court adopted that recommendation. Id. On appeal, this

Court determined that dates in the state-court online dockets were facts properly

subject to judicial notice. Id. at 651–52. Although we cautioned that taking judicial

notice is a “highly limited process” because it “bypasses the safeguards which are

involved with the usual process of proving facts by competent evidence in district

court,” we concluded that proper safeguards were met in Paez because the judicially

noticed documents were made part of the court record, Paez had the opportunity to

object to the magistrate judge’s report and recommendation, Paez did not ask to be

heard on the issue of judicial notice, and Paez did not dispute the accuracy of the

docket entries at issue or give any indication that he lacked the ability to dispute the

docket sheets due to lack of access. Id. at 652–53. Thus, the district court in Paez

did not abuse its discretion in taking judicial notice of dates in the state court dockets.
Id. at 653.

       Regarding the issue of dismissing the petition without ordering a response,

Rule 4 of the Rules Governing Section 2254 Proceedings “requires district courts to

dismiss § 2254 petitions without ordering the State to respond ‘[i]f it plainly appears

from the petition and any attached exhibits that the petitioner is not entitled to

relief.’”2 Id. (quoting Rules Governing § 2254 Cases, R. 4). In Paez, this Court held


       2
           Rule 4 of the Rules Governing Section 2254 Cases provides, in relevant part:
                                                 6
                Case: 17-12595        Date Filed: 08/31/2020         Page: 7 of 8



that Rule 4 authorizes sua sponte dismissal for untimeliness as long as the petitioner

has “notice and opportunity to explain why his petition was timely.” Id. at 655. We

found that Paez was provided “ample notice and opportunity to explain why his

petition was timely in his form petition and again when he was given the opportunity

to respond to the magistrate judge’s Report and Recommendation that his petition

be summarily dismissed as untimely.” Id. We also noted that the state was “notified

of the court’s action and had an opportunity to respond,” but remained silent and did

not indicate a desire to waive the timeliness defense. Id. We therefore concluded

that the district court did not abuse it discretion in sua sponte dismissing the petition

for untimeliness without ordering a response. Id.

      Here, as in Paez, the district court did not abuse its discretion in sua sponte

dismissing Williams’s petition as untimely after taking judicial notice of online state

court dockets and filings and without requiring a response from the Department.

First, the dates contained in the online docket entries and filings from Williams’s

state court proceedings constitute judicially noticeable facts, see id. at 651–62, and

the district court followed proper safeguards in taking judicial notice of them. The



      If it plainly appears from the petition and any attached exhibits that the petitioner
      is not entitled to relief in the district court, the judge must dismiss the petition and
      direct the clerk to notify the petitioner. If the petition is not dismissed, the judge
      must order the respondent to file an answer, motion, or other response within a
      fixed time, or to take other action the judge may order. In every case, the clerk
      must serve a copy of the petition and any order on the respondent and on the
      attorney general or other appropriate officer of the state involved.
                                                 7
               Case: 17-12595        Date Filed: 08/31/2020   Page: 8 of 8



state court records were made part of the district court record. Williams had two

opportunities to object to and ask to be heard on the propriety of taking judicial

notice of these records—first, when he filed his objections to the magistrate judge’s

Report and Recommendation and, again, when he filed his motion for rehearing on

the district court’s order—and in neither instance did Williams dispute the accuracy

of the records or otherwise ask to be heard on the issue of taking judicial notice. We

therefore find that the district court did not abuse its discretion by taking judicial

notice of the state court records.

      Second, Williams was provided notice and an opportunity to explain why his

petition was timely, not only when he filed the petition itself but also when he filed

his objections to the Report and Recommendation and his motion for rehearing on

the district court’s order. Similarly, the record shows that the Department was

notified of the magistrate judge’s Report and Recommendation but remained silent,

thus not indicating an intent to waive the timeliness defense.               Under these

circumstances, we conclude that the district court did not err in sua sponte dismissing

the petition as untimely.

      Accordingly, we affirm the district court’s dismissal of Williams’s petition as

time barred and need not address the district court’s denial of the petition on the

merits in the alternative.

      AFFIRMED.


                                             8